IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON


     CRAIG L. BEENE v. STATE OF TENNESSEE (STEVEN DOTSON,
                            WARDEN)

                 Direct Appeal from the Circuit Court for Hardeman County
                           No. 07-02-0237 Joe H. Walker, Judge



                  No. W2007-01748-CCA-R3-HC - Filed February 27, 2008



       The Petitioner, Craig L. Beene, appeals the lower court’s denial of his petition for habeas
corpus relief. The State has filed a motion requesting that this Court affirm the trial court pursuant
to Rule 20, Rules of the Court of Criminal Appeals. The Petitioner has failed to allege any ground
that would render the judgment of conviction void. Accordingly, we affirm the trial court’s
dismissal.

Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20, Rules of the
Court of Criminal Appeals

J.C. MCLIN , J., delivered the opinion of the court, in which DAVID G. HAYES and JOHN EVERETT
WILLIAMS, JJ., joined.

Craig L. Beene, pro se.

Robert E. Cooper, Jr., Attorney General & Reporter; Michael Moore, Solicitor General; Sophia S.
Lee, Assistant Attorney General, for the appellee, State of Tennessee.


                                  MEMORANDUM OPINION


       The Petitioner, Craig L. Beene, entered guilty pleas to attempted first degree murder,
especially aggravated kidnapping, and aggravated assault. See Craig Lamont Beene v. State, No.
M2005-01322-CCA-R3-PC (Tenn. Crim. App., at Nashville, Mar. 17, 2006), perm. to appeal
denied, (Tenn. Jun. 26, 2006). Pursuant to the plea agreement, the Petitioner was sentenced to



                                                  1
seventeen years in the Tennessee Department of Correction. The Petitioner subsequently sought and
was denied post-conviction relief. Id.

        On July 6, 2007, the Petitioner filed a petition for the issuance of the writ of habeas corpus.
As grounds for relief, the Petitioner asserted that the guilty plea was invalid as the trial court failed
to inform the Petitioner of the maximum and minimum penalties. Accordingly, he asserts that the
judgments against him are void as his guilty pleas were neither voluntarily nor knowingly entered.
On July 24, 2007, the lower court denied relief, concluding that the Petitioner h ad failed to state a
claim upon which habeas corpus relief may be granted. The Petitioner timely filed a notice of appeal
document.

        The determination of whether to grant habeas corpus relief is a question of law. See Hickman
v. State, 153 S.W.3d 16, 19 (Tenn. 2004). The Tennessee Constitution guarantees a convicted
criminal defendant the right to seek habeas corpus relief. See Tenn. Const. art. I, § 15. However, the
grounds upon which habeas corpus relief will be granted are very narrow. Taylor v. State, 995
S.W.2d 78, 83 (Tenn.1999). A petition for habeas corpus relief may only be granted when the
judgment is shown to be void, rather than merely voidable. Id. A judgment is void only when it
appears upon the face of the judgment or the record of the proceedings upon which the judgment is
rendered that the convicting court was without jurisdiction or authority to sentence a defendant or
that a defendant's sentence has expired. Archer v. State, 851 S.W.2d 157, 164 (Tenn.1993). On the
other hand, a voidable judgment or sentence is one which is facially valid and which requires
evidence beyond the face of the judgment or the record of the proceedings to establish its invalidity.
Taylor, 995 S.W.2d at 83.


        A petitioner bears the burden of establishing a void judgment or illegal confinement by a
preponderance of the evidence. Wyatt v. State, 24 S.W.3d 319, 322 (Tenn.2000). Furthermore, it
is permissible for a court to summarily dismiss a habeas corpus petition, without the appointment
of counsel and without an evidentiary hearing, if there is nothing on the face of the record or
judgment to indicate that the convictions or sentences addressed therein are void. Passarella v.
State, 891 S.W.2d 619, 627 (Tenn. Crim. App. 1994).


       The State has filed a motion requesting that this Court affirm the lower court’s decision.
Specifically, the State asserts that the Petitioner has failed to raise a cognizable claim for habeas
corpus relief.


        A claim attacking the voluntariness of a guilty plea is not cognizable in a habeas corpus
proceeding because, even if true, the judgment would be rendered voidable, not void. See Neal v.
State, 810 S.W.2d 131, 134 (Tenn. 1991) (failure to court to give full litany of Boykin rights rendered
judgment voidable, not void). If the allegations in a petition for habeas corpus relief do not
demonstrate that the judgment is void or that the confinement is illegal, neither appointment of



                                                   2
counsel nor an evidentiary hearing are required and the trial court may properly dismiss the petition.
Passarella v. State, 891 S.W.2d 619 (Tenn. Crim. App. 1994).


         Additionally, the procedural requirements for habeas corpus relief are mandatory and must
be scrupulously followed. Hickman , 153 S.W.3d 19-20. The formal requirements for an application
for habeas corpus relief are codified at 29-21-107, Tennessee Code Annotated. In the present case,
the Petitioner failed to adhere to the mandatory requirements for habeas corpus petitions.
Specifically, the Petitioner failed to include a copy of the judgments of conviction under which he
claims he is illegally detained. See T.C.A. § 29-21-107(b)(2). This reason alone provides adequate
justification for summary dismissal of the petition. See Faulkner v. State, 226 S.W.3d 358, 365
(Tenn. 2007).


        When an opinion would have no precedential value, the Court of Criminal Appeals may
affirm the judgment or action of the trial court by memorandum opinion when the judgment is
rendered or the action taken in a proceeding without a jury and such judgment or action is not a
determination of guilt, and the evidence does not preponderate against the finding of the trial judge.
See Tenn. R. Ct. Crim. App. 20. We conclude that this case satisfies the criteria of Rule 20 .
Accordingly, it is ordered that the State's motion is granted. The judgment of the trial court is
affirmed in accordance with Rule 20 , Rules of the Court of Criminal Appeals.




                                                       ___________________________________
                                                                         J.C. MCLIN, JUDGE




                                                  3